Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/22.  Claim 25 provides the technical feature but does not provide a contribution over the prior art of Darrigrand.  This is evident in the rejection of claim 25 seen below.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrigrand et al. (US 2009/0024060).
Darrigrand discloses a specimen collection device for collecting a fluid specimen in a specimen tube, the specimen collection device (500; fig. 5a-5c) comprising: 
a test stick (510) for absorbing the fluid specimen, the test stick comprising an elongated stick body (524, 518) having a proximal stick end (top end opposite absorbent pad) to be held by a user and a distal stick end with a stick tip (bottom end with absorbent pad; area 522), the stick body being provided with an absorbent pad at the distal stick end (512), and the absorbent pad (512) containing a liquid absorbing material for absorbing the fluid specimen (para 93, sponge, pad formed from an absorbent material); 
a stick receptacle (530) for receiving the test stick (510), the stick receptacle having an interior squeeze chamber (bottom of 530 which flows to area 549) for squeezing the absorbent pad (512) to extract fluid out of the absorbent pad, the stick receptacle being open at a proximal end (top opening at area 532; fig. 5b) for inserting the stick tip into the squeeze chamber, the squeeze chamber having a chamber end face (end 544) where distal end of stick comes to rest when inserted into stick receptacle) at a distal end of the stick receptacle for compressing the absorbent pad to release fluid from the absorbent pad when the absorbent pad is squeezed against the chamber end face (the absorbent pad is compressed by the action of depressing within the stick receptacle), and the stick receptacle having a spout with an outlet port at the distal end for discharging fluid away from the squeeze chamber to the specimen tube (area at 544 is interpreted at the outlet port because it is open where fluid is discharged away from the squeeze chamber to the specimen tube 550); 
a specimen tube (550), the specimen tube being connectable to the spout of the stick receptacle for receiving the fluid specimen (see fig. 5b), 
wherein the absorbent pad (512) comprises a pad channel (524) extending from a first pad end face to or near a second pad end face, wherein the stick body extends inside the absorbent pad through the pad channel (see fig. 5b), such that when inserting the test stick into the stick receptacle, the stick tip (the stick tip at area 520 is positioned below the outlet port plane at 544) is received in the outlet port for aligning the test stick during squeezing whilst the absorbent pad abuts the chamber end face, and wherein the stick tip is arranged to pass through the outlet port, such that the outlet port aligns and supports the stick body (this limitation does not further structurally limit the instant claim because the limitation are directed to intended use.  Claim 25 is directed to a device that has three components, a specimen tube, a test stick and a stick receptacle.  Darrigrand is structurally capable of allowing the outlet port (area at 544 to allow the tip of the test stick to pass therethrough, see fig. 5b which shows the bottom of end section 520 passing an upper plane of 544). 
Regarding claim 26, the specimen collection device according to claim 25, wherein the absorbent pad comprises a fully through pad channel extending from the first to the second pad end face (see fig. 5b).  
Regarding claim 27, the specimen collection device according to claim 25, wherein the stick tip has a tip head positioned beyond the absorbent pad (see fig. 5b ref. 520, 5c bottom of structure 522).
Regarding claim 28, the specimen collection device according to claim 25, wherein the stick body has a pressure member (plunger face 516) positioned in abutting engagement with the first pad end face of the absorbent pad (512, fig. 5c).  
Regarding claim 29, the specimen collection device according to claim 27, wherein the absorbent pad is enclosed between the pressure member and the tip head by a form closure (fig. 5c, absorbent pad is between 516 and 522).  
Regarding claim 30, the specimen collection device according to claim 25, wherein the stick tip has a tapered tip head, the tapered tip head being mushroom-shaped (fig. 5c at the end of channel 524).  
Regarding claim 31, the specimen collection device according to claim 25, wherein the absorbent pad has an absorbent capacity of at least 0.5 mL and at most 12 mL (para 58 states 1-2ml).  
Regarding claim 32, the specimen collection device according to claim 25, wherein the absorbent pad comprises a foam material (para 42), in the form of a urine sponge.  
Regarding claim 33, the specimen collection device according to claim 25, wherein the proximal stick end is provided with a grip, and wherein the grip is a plate-shaped finger grip including an outer circumferential upstanding ridge (fig. 1a).  
Regarding claim 34, the specimen collection device according to claim 33, further comprising a stick extension, the grip having an aperture forming a grip snap member for attaching the stick extension, wherein in particular the aperture is a non-circular aperture positioned in a central region of the grip (fig. 1a has aperture 118; the stick extension is not positively claim).  
Regarding claim 35, the specimen collection device according to claim 34, further comprising a stick extension (stick extension can be the handle portion 118 as seen in fig 1a) provided with a complementary shaped snap member for connectingBIRCH, STEWART, KOLASCH & BIRCH, lLPPCL/clApplication No.: 17/622,519Docket No.: 1063-0382PUS tReply dated August 30, 2022Page 4 of 10Reply to Office Action of July 05. 2022he stick extension to the grip snap member of the test stick, wherein the snap member comprises at least one snap finger for snapping the stick extension to the grip snap member.  
Regarding claim 36, the specimen collection device according to claim 25, wherein the outlet port is non-circular, comprising at least one outlet port dent (fig. 5a, ref. 543).  
Regarding claim 37, the specimen collection device according to claim 25, wherein the outlet port is star-shaped (fig. 5a, ref. 543).  
Regarding claim 38, the specimen collection device according to claim 25, wherein the chamber end face is tapered in a length direction of the squeeze chamber (fig. 5b, 548).  
Regarding claim 39, the specimen collection device according to claim 25, wherein the chamber end face of the squeeze chamber comprises at least one rib (544, fig. 5b) for squeezing the absorbent pad.  
Regarding claim 40, the specimen collection device according to claim 25, wherein the stick receptacle has a spout (fig. 5b, ref. 548) for connecting the specimen tube to the stick receptacle by inserting the spout into the specimen tube (fig. 5b; stick receptacle is inserted into the specimen tube 550; fig. 5c), and wherein the spout has an elongated spout body having a spout length in which along the length, the spout body has a first outer diameter which is larger than a second outer diameter for fitting different sizes of specimen tubes (fig. 5b).  
Regarding claim 41, the specimen collection device according to claim 25, wherein the stick receptacle further comprises a spout adapter (this can be the ring atop the specimen tube) which fits onto the spout for adapting an outer diameter of the spout to an opening of a specimen tube head (this limitation does not further structurally limit the instant claim).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797